UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Semiannual Report to Shareholders DWS Mid Cap Value Fund (formerly DWS Dreman Mid Cap Value Fund) Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 34 Information About Your Fund's Expenses 36 Summary of Management Fee Evaluation by Independent Fee Consultant 40 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary May 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell Midcap® Value Index† % % % Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell Midcap® Value Index† % % % Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell Midcap® Value Index† % % % Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell Midcap® Value Index† % % % Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell Midcap® Value Index† % % % Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell Midcap® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell Midcap® Value Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.33%, 2.19%, 2.08%, 1.64%, 1.10% and 0.97% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through May 31, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/13 $ 11/30/12 $ Distribution Information as of 5/31/13 Income Dividends, Six Months $ Portfolio Management Team Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. Portfolio Management Team Mark Roach, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to that, Portfolio Manager at Vaughan Nelson Investment Management since 2002. • Over 20 years of investment industry experience. • BS, Baldwin Wallace College; MBA, University of Chicago. E. Clifton Hoover, Jr., CFA, Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2009. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 27 years of investment industry experience. • MS, Texas Tech University. Mario Tufano, CFA Associate Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2007. • Prior to that, Associate Director and Equity Analyst at UBS Investment Bank. • Over 10 years of investment industry experience. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2013 (18.5% of Net Assets) 1. Hartford Financial Services Group, Inc. Provides a range of insurance products 2.1% 2. Lincoln National Corp. Operator of multiple insurance and retirement businesses 2.0% 3. Lear Corp. Manufacturer of automobile parts 1.9% 4. Rock-Tenn Co. Manufacturer of packaging products 1.9% 5. Owens-Illinois, Inc. Manufactures plastic and glass packing products 1.8% 6. NCR Corp. Manufacturer of financial transaction machines and other products 1.8% 7. Unum Group Provider of group disability and special risk insurance 1.8% 8. Oil States International, Inc. Provider of specialty products and services to oil and gas drilling and production companies 1.8% 9. Oshkosh Corp. Manufacturer of specialized motor vehicles for commercial and military purposes 1.7% 10. Ryder System, Inc. Provider of equipment leasing and transportation services 1.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 40 for contact information. Investment Portfolio as of May 31, 2013 (Unaudited) Shares Value ($) Common Stocks 96.4% Consumer Discretionary 4.9% Auto Components 1.9% Lear Corp. Hotels, Restaurants & Leisure 1.2% Darden Restaurants, Inc. Specialty Retail 1.8% CST Brands, Inc.* Staples, Inc. (a) Consumer Staples 3.9% Beverages 1.4% Molson Coors Brewing Co. "B" Household Products 1.5% Energizer Holdings, Inc. (a) Tobacco 1.0% Lorillard, Inc. Energy 9.1% Energy Equipment & Services 3.2% Ensco PLC "A" Oil States International, Inc.* Oil, Gas & Consumable Fuels 5.9% Chesapeake Energy Corp. (a) Marathon Oil Corp. Murphy Oil Corp. Valero Energy Corp. Financials 28.8% Capital Markets 3.3% Ameriprise Financial, Inc. Invesco Ltd. Commercial Banks 7.8% Comerica, Inc. (a) Fifth Third Bancorp. KeyCorp (a) Regions Financial Corp. SunTrust Banks, Inc. Diversified Financial Services 1.7% The NASDAQ OMX Group, Inc. Insurance 10.4% Allstate Corp. Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) PartnerRe Ltd. Unum Group (a) Real Estate Investment Trusts 5.6% Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) Mack-Cali Realty Corp. (REIT) (a) Senior Housing Properties Trust (REIT) (a) Health Care 7.8% Health Care Equipment & Supplies 3.0% St. Jude Medical, Inc. (a) Zimmer Holdings, Inc. (a) Health Care Providers & Services 3.3% Cardinal Health, Inc. CIGNA Corp. Life Sciences Tools & Services 1.5% Agilent Technologies, Inc. Industrials 16.0% Aerospace & Defense 1.5% L-3 Communications Holdings, Inc. (a) Commercial Services & Supplies 1.6% Waste Management, Inc. (a) Construction & Engineering 1.5% URS Corp. Electrical Equipment 3.1% Eaton Corp. PLC General Cable Corp.* Machinery 5.0% Crane Co. Ingersoll-Rand PLC Oshkosh Corp.* Road & Rail 3.3% Norfolk Southern Corp. Ryder System, Inc. Information Technology 13.4% Communications Equipment 1.4% Harris Corp. (a) Computers & Peripherals 1.8% NCR Corp.* Electronic Equipment, Instruments & Components 1.2% Arrow Electronics, Inc.* IT Services 2.3% Computer Sciences Corp. Western Union Co. (a) Semiconductors & Semiconductor Equipment 2.6% KLA-Tencor Corp. Marvell Technology Group Ltd. Software 4.1% CA, Inc. (a) Symantec Corp.* Synopsys, Inc.* Materials 9.6% Chemicals 2.8% Agrium, Inc. Huntsman Corp. Containers & Packaging 3.7% Owens-Illinois, Inc.* Rock-Tenn Co. "A" Metals & Mining 3.1% Kinross Gold Corp. Nucor Corp. (a) Yamana Gold, Inc. Utilities 2.9% Electric Utilities American Electric Power Co., Inc. PPL Corp. Total Common Stocks (Cost $158,337,973) Securities Lending Collateral 15.1% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $33,278,132) Cash Equivalents 3.9% Central Cash Management Fund, 0.07% (b) (Cost $8,489,464) % of Net Assets Value ($) Total Investment Portfolio (Cost $200,105,569)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $200,173,042. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $53,447,371. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $56,758,561 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,311,190. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at May 31, 2013 amounted to $32,097,178, which is 14.6% of net assets. (b)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
